                      Case 1:18-cv-05079-MKV Document 75
                                                      73 Filed 12/07/20
                                                               12/04/20 Page 1 of 2




   MEMO ENDORSED

                                               THE CITY OF NEW YORK
JAMES E. JOHNSON
Corporation Counsel
                                             LAW DEPARTMENT                                               Nicholas L. Collins
                                                 100 CHURCH STREET                             Assistant Corporation Counsel
                                                 NEW YORK, NY 10007                                     nicollin@law.nyc.gov
                                                                                                      Phone: (646) 939-7622


                                                                                     December 4, 2020
         BY ECF
         Hon. Ona T. Wang                                                    SO ORDERED:
         United States District Court
         Southern District of New York                                       Application GRANTED.
         500 Pearl Street
         New York, New York 10007

                  Re:     Rasheen Smith v. City of New York, et.al.          _______________________________
                          18-CV-5079 (MKV) (OTW)
                                                                             Ona T. Wang                12/7/20
                                                                             United States Magistrate Judge
         Your Honor:

                         I am an Assistant Corporation Counsel in the Office of James E. Johnson,
         Corporation Counsel of the City of New York, representing Defendants City of New York,
         Police Officer Fernando Avalos, and Police Officer Daniel Alexis (“defendants”) in the above-
         referenced matter. Plaintiff, Rasheen Smith, is represented by Anthony C. Ofodile. The parties
         jointly write to request that the settlement conference, currently scheduled for December 8, 2020,
         be adjourned sine die. (ECF No. 53). Further, defendants would request an extension, nunc pro
         tunc, to provide the Court with settlement submission pursuant to Your Honor’s Individual
         Rules. (Id.).

                On October 15, 2020, the parties appeared before Your Honor via telephone for a pre-
         settlement conference scheduling call. Subsequently, the Court scheduled a settlement
         conference for December 8, 2020. (ECF No. 53). Thereafter, the parties conferred to further
         engage in settlement negotiations. The parties now jointly request that the settlement conference
         be adjourned because the parties’ positions are too far apart and therefore, do not believe that the
         conference would be fruitful. Additionally, the parties are currently engaged in dispositive
         motion practice and the Court’s decision on the pending motions for summary judgement may
         influence the parties’ positions regarding settlement. Therefore, the parties make this request
         with the intention of requesting a new date should the parties later believe that a conference
         would aid their negotiations.




                                                          1
         Case 1:18-cv-05079-MKV Document 75
                                         73 Filed 12/07/20
                                                  12/04/20 Page 2 of 2




       Accordingly, the parties respectfully request, that the settlement conference, currently
scheduled for December 8, 2020, be adjourned sine die.

       Thank you for your consideration herein.


                                                          Respectfully submitted,

                                                          /s Nicholas L. Collins_______
                                                          Nicholas L. Collins
                                                          Attorney for Defendants
                                                          Special Federal Litigation Division


                                                          /s Anthony C. Ofodile_____
                                                          Anthony C. Ofodile
                                                          Attorney for Plaintiff
                                                          Law Offices of Anthony C. Ofodile




                                               2
